Citation Nr: 1418836	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran's son and daughter-in-law



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945 and from March 1951 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in December 2009 and November 2010.  The December 2009 rating decision denied service connection for Lewey Body dementia due to head trauma.  The November 2010 rating decision denied service connection for a condition similar to symptoms otherwise associated with Alzheimer's/Parkinson's disease and/or residuals of head injuries.  Since the basis of the claim is that the Veteran suffered in-service head trauma with resultant disability, the issue has been characterized as listed on the title page.  

The Veteran has been deemed incompetent to handle disbursement of VA funds, see September 2011 rating decision, and his son, C.A.K, is acting as his fiduciary.  See VA Form 21-0820.  

The Veteran's son and his daughter-in-law presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript is of record.  Additional evidence, which was accompanied by a waiver of RO consideration, was submitted directly to the Board after the hearing.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Documents located in the electronic files include VA treatment records that were received after the March 2011 statement of the case (SOC) and supplemental SOC (SSOC) were issued.  None of the VA treatment records are pertinent to the issue to be resolved on appeal, namely whether the Veteran has any residual disability, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease, as a result of head trauma sustained in service.  Based on the foregoing, the Board finds that the evidence need not be remanded to the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The only probative opinion of record does not support a finding that the Veteran has any residual of the conceded in-service head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease.  


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2009 with regard to the claim for service connection for Lewey Body dementia due to head trauma and by a letter sent to the Veteran in August 2010 with regard to the claim for service connection for a condition similar to symptoms otherwise associated with Alzheimer's/Parkinson's disease and/or residuals of head injuries.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in December 2009 and August 2010, respectively.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  VA opinions with respect to the issue on appeal were obtained in November 2009 and October 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the assertions made in regard to why service connection should be established; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and there has been no assertion to the contrary.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the issue of service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease, at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for residuals of head trauma allegedly incurred as a result of an in-service motorcycle accident.  The residuals alleged include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease.  

Service treatment records document that the Veteran was struck by an automobile on June 26, 1951, while he was riding a motorcycle.  The car made a left hand turn and the Veteran hit it.  He was taken to a private hospital and from there transferred by ambulance to Winter VA Hospital (WVAH).  His admission at WVAH lasted from June 27, 1951, until December 28, 1951.  Physical examination at the time of admission revealed, in pertinent part, a two centimeter laceration of the scalp just above the right eye and a small chip from the upper right lateral incisor.  The pertinent diagnosis was wound lacerated, right supraorbital area, without artery or nerve involvement.  The diagnosis was incurred in the line of duty.  See narrative and diagnostic summaries; see also DD Form 481.  At the time of a June 1952 discharge examination, clinical evaluation of the Veteran's head, face, neck and scalp was normal.  The examiner noted the June 1951 motorcycle accident and indicated that there were no sequellae except for slight weakness in grasp on the right.  

The Board notes at this juncture that records from the private hospital the Veteran was initially taken to before being transferred to WVAH are not available.  See negative reply from Stormont Vail Hospital.  

There is no question that the Veteran was involved in an in-service motorcycle accident.  What is unclear, however, is whether he sustained any head trauma as a result of this accident.  The Board notes that in addition to the June 1951 admission notations of a two centimeter laceration of the scalp just above the right eye and a small chip from the upper right lateral incisor, the police report associated with the June 1951 motorcycle accident documents that the Veteran had abrasions about his face and body.  The Veteran's ex-wife, to whom he was married at the time of the June 1951 accident, reported that he was knocked out and had head trauma.  See statement from H.H.K. received in February 2010.  The Veteran's representative requests that common sense be applied as the Veteran was not wearing a helmet at the time of the accident, he had an abrasion on his head, and the Veteran has a dent on his forehead where he was injured.  See February 2012 VA Form 21-4138.  Given the facts of this case, and for the purposes of this decision only, the Board will concede that the Veteran sustained trauma to his head as a result of the June 1951 in-service motorcycle accident.  

The question that remains to be resolved is whether the Veteran has any residual disability as a result of the head trauma he sustained in service.  VA has obtained two opinions to address this question and the Veteran has submitted statements from his private medical providers in support of his claim.  Each will be discussed in turn.

In a September 2009 letter, Dr. C.I. reported that the Veteran was a patient of hers who suffered from dementia.  Dr. I. noted that he "had a motorcycle accident with multiple fractures and trauma to the head in the 1950s while he was enlisted in the Air Force, resulting in his receiving disability benefits."  Dr. I. reported that she last saw the Veteran in February 2009, at which time they discussed his new diagnosis.  Dr. I. originally thought that he suffered from Alzheimer's Dementia, but after reviewing his medical records, new testing showed it was Lewey Body Dementia.  Dr. I. reported that she and the Veteran talked about the ongoing studies regarding head trauma in sports, the consequences years later, and the possibility that head trauma when younger can result in behavior changes, Parkinson's-like behavior and dementia.  It was Dr. I's medical opinion that there is sufficient evidence that the Veteran's dementia, more likely than not, is the result of his past trauma to the head.  

The September 2009 opinion provided by Dr. I. is not afforded any probative value.  This is so because it is based on "ongoing studies," not provided by Dr. I., about the "possibility" that head trauma when younger can result in behavior changes, Parkinson's-like behavior and dementia.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

A VA physician reviewed the claims file in November 2009 and provided an opinion on the claim.  The examiner noted that it appeared the Veteran had recently been diagnosed with Lewey Body dementia; that the Veteran's service records show he was involved in a motor vehicle accident and suffered from multiple traumas when he was struck by a vehicle when driving his motorcycle; and that the Veteran had multiple fractures and a laceration to the area above the right eye, which was repaired.  The examiner noted, however, that as best as he could tell from reviewing the service records, there was no mention of any loss of consciousness.  The examiner reported that the Veteran was hospitalized, operative repairs were performed, and then he was discharged.  The examiner noted the September 2009 letter provided by Dr. I. that the Veteran's dementia is due to the head trauma in service and pointed out that a February 2009 treatment record mentioned that there was a member of the Veteran's family with dementia.  

The November 2009 VA examiner reported that review of the current medical literature did not mention trauma to the head as an etiology of Lewey Body dementia.  The examiner reported reviewing a number of reliable and well-respected medical web sources without finding any documentation relating remote head trauma to the onset of Lewey Body dementia specifically and that further review of the literature has shown that there is some relationship between the onset of dementia and previous head injuries.  The examiner reported that the Veteran's family history of having another family member with dementia would fall into line with him having specific Lewey Body dementia because there is another family member with dementia, and that even though there are some articles that do mention remote head trauma relating to onset of dementia many years later, it is difficult to say this with any accuracy in this specific case.  Other items that play into this are natural progression of disease with age, medications, and other issues.  The examiner noted that whether the Veteran's dementia was going to occur due to natural progression of disease with age is a likely factor, but there are no specific methods to predict this.  The examiner concluded that therefore, when all documentation is reviewed, including a thorough review of the medical literature, it is less likely that the Veteran's Lewey Body dementia is caused by the remote head trauma that he incurred in service.  The reasoning was that because even though the Veteran suffered from multiple traumas and a laceration to the area above the right eye, without specific loss of consciousness and having family member also having dementia would point in the direction of dementia occurring due to natural progression of the disease with age, especially with a family member also having similar symptoms (dementia).  The examiner also noted that a review of Lewey Body dementia shows that it is more likely to occur in families where others have dementia, but the exact etiology still remains unknown.  

The Veteran's son has taken exception to the finding that there is a family history of dementia.  In a February 2010 statement, he reported that the Veteran's parents and sister lived long lives and never exhibited any signs of dementia; that no other relatives in his family are known to have had symptoms similar to the Veteran's; and that one of the Veteran's other sisters is just beginning to exhibit a slight memory loss, but she lives independently, writes beautiful letters, continues to pursue her hobbies and interests, and has symptoms different from the Veteran.  See statement from C.A.K.  The Veteran's former wife also reports that she does not recall any dementia being in the family.  See undated statement from H.H.K.  

Given that it is impossible for the Board to definitively ascertain whether or not there is a family history of dementia, while finding that the assertions made by the Veteran's son to the contrary are both competent and credible, the Board has determined that for the purposes of this decision, there is not enough evidence to establish a history of dementia in the Veteran's family.  In light of this determination, the Board finds that the November 2009 opinion provided by the VA examiner is afforded no probative value as it is based in part on a determination that there is a family history of dementia which, in essence, is an inaccurate factual premise given the Board's determination,.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

Dr. I. provided another opinion in February 2010.  She apologized for not stipulating in earlier correspondence that she had had an opportunity to review the Veteran's record.  Dr. I. wrote that she confirmed "that I believe it is at least as likely as not that his claimed condition is service connected.  I base my opinion on medication, experience, knowledge of the patient, and familiarity with his case."  As Dr. I. did not specifically indicate what records of the Veteran's she had reviewed, and how they factored into her opinion, the opinion is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran's son thereafter submitted several medical articles in support of the Veteran's claim.  Their titles were Parkinson's disease: A test of the multifactorial etiologic hypothesis; Traumatic Brain Injury as a Risk Factor for Alzheimer's disease: A Review; Head Injury and Parkinson 's disease Risk in Twins; and Head Trauma Linked to Parkinson's Disease.  Following the submission of these articles, another VA opinion was obtained in October 2010.

The October 2010 VA examiner had access to the claims file and reported reviewing the Veteran's service medical records, which did not indicate the Veteran suffered a traumatic brain injury (TBI), and the medical literature concerning head injury and the development of dementia and Parkinson's disease.  The examiner reported that review of the service treatment records reveal that there was a laceration of the right eye in addition to the multiple other physical injuries, but that the records do not show any evidence of confusion or loss of consciousness.  There is also no record of a diagnosis of concussion or treatment of concussion.  The examiner noted that these records do not support a diagnosis of TBI.  It was the examiner's opinion that the Veteran did not have a TBI and so it could not be a factor in the development of dementia, Alzheimer's and/or Parkinson's.  The examiner went on to say that if the Veteran had suffered a TBI, it was his opinion that it would not cause dementia, Alzheimer's disease and/or Parkinson's disease.  The examiner noted that an extensive literature review had been conducted by the medical records librarian at the Omaha VA and by searching internet resources; that none of the literature proves that there is a cause and effect relationship between TBI and the development of dementia or Parkinson's disease except in cases of repeated head injuries such as causing dementia Pugelistica, and even that seems to be open to some question; and that as some of the studies noted, further research was necessary to establish a cause and effect relationship between head trauma and dementia.  

The October 2010 VA examiner noted the medical articles that were included in the claims file and provided notations in reference to each one.  For the article titled Head Injury and Parkinson's disease Risk in Twins, the examiner determined that the article notes the association but does not prove causation.  For the article titled Traumatic Brain Injury as a Risk Factor for Alzheimer's disease: A Review, the examiner determined that the article does not establish an "unequivocal relationship."  For the article titled Parkinson's disease: A test of the multifactorial etiologic hypothesis, the examiner determined that the article did not prove causation between head trauma and Parkinson's disease.  Lastly, for the article titled Head Trauma Linked to Parkinson's disease, the examiner determined that the article noted that the hypothesis described had not been tested.  The October 2010 VA examiner also cited to 13 articles culled from his literature research and the extensive medical literature search done by the Omaha VA medical librarian.  

The Board acknowledges that the negative opinion provided by the October 2010 VA examiner was based in part on a finding that the Veteran did not suffer any in-service head trauma, or a TBI, as a result of the documented motorcycle accident, and that the Board is conceding that the Veteran did sustain head trauma as a result of that accident.  This part of the opinion is not afforded any probative value.  The October 2010 VA examiner went on to say, however, that if the Veteran had suffered a TBI, it would not have caused dementia, Alzheimer's disease and/or Parkinson's disease.  This opinion is afforded high probative value as the examiner provided the specific medical literature, to include the four articles submitted by the Veteran's son in support of the Veteran's claim, to support the determination made that there is no proven link that head trauma results in the development of dementia or Parkinson's disease.  Id.  

The preponderance of the probative evidence of record does not support the claim for service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease.  While the Board is conceding that the Veteran sustained trauma to his head during active service, and the post-service evidence of record clearly establishes that the Veteran has a diagnosis of Lewey Body dementia, and has had symptoms similar to Alzheimer's disease and Parkinson's disease, there is no probative evidence establishing that the Veteran's symptoms or Lewey Body dementia are etiologically related to the in-service head trauma.  In other words, the only probative opinion of record does not support a finding that the Veteran has any residual of the conceded in-service head trauma.  In the absence of any such evidence, service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease, is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.


ORDER

Service connection for residuals of head trauma, to include Lewey Body dementia and symptoms similar to Alzheimer's disease and Parkinson's disease, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


